NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GAVIN B. DAVIS,                                 No. 18-56168

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00387-AJB-JLB

 v.
                                                MEMORANDUM*
JASON M. ADLER; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Gavin B. Davis appeals pro se from the district court’s post-judgment order

rejecting documents submitted for filing in Davis’s action alleging trademark and

privacy claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 403-04



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2010). We affirm.

       The district court did not abuse its discretion in exercising its inherent power

to reject documents for filing because they were submitted over one year after the

district court closed Davis’s case. See id. at 404 (district court has inherent power

to control its docket, including power to strike items from the docket); Bias v.

Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (“Broad deference is given to a

district court’s interpretation of its local rules.”).

       We do not consider Davis’s contentions concerning his prior appeal in Case

No. 17-56945, which was dismissed for failure to prosecute on April 3, 2018.

       All pending motions and requests are denied.

       AFFIRMED.




                                             2                                  18-56168